UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6291



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALTON LEE SIMPSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:99-cr-00127-BO-3)


Submitted:   September 22, 2006           Decided:   October 13, 2006


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alton Lee Simpson, Appellant Pro Se. Frank DeArmon Whitney, United
States Attorney, Steve R. Matheny, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alton Lee Simpson appeals the district court’s orders

denying    his    motion   claiming     the   court   improperly    delegated

authority to the Bureau of Prisons to set a payment schedule

pursuant   to    the   Inmate    Financial    Responsibility    Program   for

repaying restitution and denying his motion for reconsideration.

We have reviewed the district court’s orders and the record and

affirm for the reasons stated by the district court.               See United

States v. Simpson, No. 5:99-cr-00127-BO-3 (E.D.N.C. Nov. 4, 2005;

Jan. 31, 2006).     Rule 36 of the Federal Rules of Criminal Procedure

does not entitle Simpson to relief as there was no clerical error.

Relief was not available to Simpson in a motion for reconsideration

or by filing a 28 U.S.C. § 2255 (2000) motion.              We dispense with

oral   argument     because     the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                      - 2 -